Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the shares of Common Stock, $0.01 par value per share, of LoJack Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:August 8, 2014 Active Owners Fund LP By: TP-One Holdings LLC General Partner By: /s/ Joseph Pretlow Name: Joseph Pretlow Title: Managing Member TP-One Holdings LLC By: /s/ Joseph Pretlow Name: Joseph Pretlow Title: Managing Member AOF Management LLC By: /s/ Joseph Pretlow Name: Joseph Pretlow Title: Managing Member /s/ Joseph Pretlow JOSEPH PRETLOW /s/ Ben Terk BEN TERK
